
	
		II
		Calendar No. 74
		112th CONGRESS
		1st Session
		S. 191
		[Report No. 112–22]
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Lieberman (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 13, 2011
			Reported by Mr.
			 Lieberman, with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To direct the Department of Homeland Security to
		  undertake a study on emergency communications.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Amateur Radio Emergency
			 Communications Enhancement Act of 2011.
		2.FindingsCongress finds the following:
			(1)Nearly 700,000
			 amateur radio operators in the United States are licensed by the Federal
			 Communications Commission in the Amateur Radio Service.
			(2)Amateur Radio
			 Service operators provide, on a volunteer basis, a valuable public service to
			 their communities, their States, and to the Nation, especially in the area of
			 national and international disaster communications.
			(3)Emergency and
			 disaster relief communications services by volunteer Amateur Radio Service
			 operators have consistently and reliably been provided before, during, and
			 after floods, hurricanes, tornadoes, forest fires, earthquakes, blizzards,
			 train accidents, chemical spills and other disasters. These communications
			 services include services in connection with significant incidents, such
			 as—
				(A)hurricanes
			 Katrina, Rita, Hugo, and Andrew;
				(B)the relief effort
			 at the World Trade Center and the Pentagon following the 2001 terrorist
			 attacks; and
				(C)the Oklahoma City
			 bombing in April 1995.
				(4)Amateur Radio
			 Service has formal agreements for the provision of volunteer emergency
			 communications activities with the Department of Homeland Security, the Federal
			 Emergency Management Agency, the National Weather Service, the National
			 Communications System, and the Association of Public Safety Communications
			 Officials, as well as with disaster relief organizations, including the
			 American National Red Cross and the Salvation Army.
			(5)Section 1 of the
			 joint resolution entitled Joint Resolution to recognize the achievements
			 of radio amateurs, and to establish support for such amateurs as national
			 policy, approved October 22, 1994 (Public Law 103–408), included a
			 finding that stated: Reasonable accommodation should be made for the
			 effective operation of amateur radio from residences, private vehicles and
			 public areas, and the regulation at all levels of government should facilitate
			 and encourage amateur radio operations as a public benefit..
			(6)Section 1805(c)
			 of the Homeland Security Act of 2002 (6 U.S.C. 757(c)) directs the Regional
			 Emergency Communications Coordinating Working Group of the Department of
			 Homeland Security to coordinate their activities with ham and amateur radio
			 operators among the 11 other categories of emergency organizations such as
			 ambulance services, law enforcement, and others.
			(7)Amateur Radio
			 Service, at no cost to taxpayers, provides a fertile ground for technical
			 self-training in modern telecommunications, electronic technology, and
			 emergency communications techniques and protocols.
			(8)There is a strong
			 Federal interest in the effective performance of Amateur Radio Service
			 stations, and that performance must be given—
				(A)support at all
			 levels of government; and
				(B)protection
			 against unreasonable regulation and impediments to the provision of the
			 valuable communications provided by such stations.
				3.Study of
			 enhanced uses of amateur radio in emergency and disaster relief communication
			 and for relief of restrictions
			(a)AuthorityNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Homeland Security shall—
				(1)undertake a study
			 on the uses and capabilities of Amateur Radio Service communications in
			 emergencies and disaster relief; and
				(2)submit a report
			 on the findings of the Secretary to Congress.
				(b)Scope of the
			 studyThe study required by this section shall—
				(1)include a review
			 of the importance of amateur radio emergency communications in furtherance of
			 homeland security missions relating to disasters, severe weather, and other
			 threats to lives and property in the United States, as well as recommendations
			 for—
					(A)enhancements in
			 the voluntary deployment of amateur radio licensees in disaster and emergency
			 communications and disaster relief efforts; and
					(B)improved
			 integration of amateur radio operators in planning and furtherance of the
			 Department of Homeland Security initiatives; and
					(2)(A)identify impediments to
			 enhanced Amateur Radio Service communications, such as the effects of
			 unreasonable or unnecessary private land use regulations on residential antenna
			 installations; and
					(B)make recommendations regarding such
			 impediments for consideration by other Federal departments, agencies, and
			 Congress.
					(c)Use of
			 expertise and informationIn conducting the study required by
			 this section, the Secretary of Homeland Security shall utilize the expertise of
			 stakeholder entities and organizations, including the amateur radio, emergency
			 response, and disaster communications communities.
			4.Report on duplication of
			 grant programs
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Inspector General of the
			 Department of Homeland Security shall submit to Congress a report on the grant
			 programs administered by the Administrator of the Federal Emergency Management
			 Agency.
			(b)ContentsThe report required by subsection (a) shall
			 include the following:
				(1)Whether and to what degree the grant
			 programs described in subsection (a) provide duplicative or overlapping
			 assistance.
				(2)The cost of each grant program described in
			 subsection (a).
				(3)The recommendations of
			 the Inspector General for consolidation and elimination of grant programs
			 described in subsection (a) to reduce duplication of assistance.
				
	
		June 13, 2011
		Reported with an amendment
	
